

ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT dated as of the 28th day of December, 2011 is by
and between Mkono Media Corp., a British Columbia Corporation (“Buyer”), and
Atrinsic, Inc., a Delaware corporation (“Seller”).
 
RECITALS:
 
This Agreement sets forth the terms and conditions upon which Buyer has agreed
to purchase from Seller, and Seller has agreed to sell to Buyer, certain assets
used by Seller in the conduct of the Business (as that term is hereafter
defined).
 
In consideration of the mutual agreements, covenants, representations and
warranties contained herein, and in reliance thereon, Buyer and Seller,
intending to be legally bound, hereby agree as follows:
 
ARTICLE I.
CERTAIN DEFINITIONS


1.1           Definitions.
 
As used herein, the following terms shall have the following meanings:
 
“Affiliate” shall mean any company or other entity which controls, is controlled
by or is under common control with the designated Party.  For the purposes of
the foregoing, ownership, directly or indirectly, of twenty percent (20%) or
more of the voting stock or other equity interest in a business shall be deemed
to constitute control.
 
“Agreement” shall mean this Asset Purchase Agreement.
 
“Ancillary Agreements” shall mean the documents referred to in Section 5.1.
 
“Assigned Agreements” means those agreements set out in Exhibit “A” under the
heading “Assigned Agreements”.
 
“Assignment and Assumption Agreement” shall have the meaning given to it in
Section 5.1.
 
“Assumed Liabilities” shall have the meaning given to it in Section 4.2.
 
 “Business” shall mean only that business presently conducted by Seller
utilizing the Purchased Assets.
 
“Buyer” shall have the meaning given to it in the preamble of this Agreement.
 
“Buyer Indemnified Party” shall have the meaning given to it in Section 14.2.

 
1

--------------------------------------------------------------------------------

 

“Closing” shall have the meaning given to it in Section 2.2.
 
“Closing Date” shall have the meaning given to it in Section 2.2.
 
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time, and any successor thereto. Any reference herein to a specific
section or sections of the Code shall be deemed to include a reference to any
corresponding provision of future law.
 
“Confidential Information” shall have the meaning given to it in Section 12.1.
 
“Deposit” has the meaning set out in Section 3.1.
 
“Effective Date”  means December 1, 2011.


 “Encumbrance” shall mean any claim, lien, pledge, option, charge, easement,
security interest, deed of trust, mortgage, right-of-way, encroachment, building
or use restriction, conditional sales agreement, encumbrance or other right of
third parties, whether voluntarily incurred or arising by operation of law, and
includes any agreement to give any of the foregoing in the future, and any
contingent sale or other title retention agreement or lease in the nature
thereof.
 
“Indemnified Liabilities” shall mean, collectively, Seller’s Indemnified
Liabilities and Buyer’s Indemnified Liabilities.
 
“Indemnified Party” shall mean either a Seller Indemnified Party or a Buyer
Indemnified Party, as the context so requires.
 
 “Knowledge” or “to the knowledge” of a Party (or similar phrases) means to the
extent of matters (i) which are actually known by such Party or which Party has
reasonable grounds to know (ii) which, based on facts of which such party is
aware, would be known to a reasonable Person in similar circumstances, and shall
be deemed to include the knowledge of each of its executive officers.
 
“Losses” shall mean all losses, costs, claims, liabilities, fines, penalties,
damages and expenses, including interest which may be imposed in connection
therewith and court costs and reasonable fees and disbursements of counsel and
consultants.
 
“Party” shall mean either Seller or Buyer, individually, as the context so
requires, and the term “Parties” shall mean Seller and Buyer together.
 
“Person” shall mean any person or entity, whether an individual, trustee,
corporation, limited liability company, general partnership, limited
partnership, trust, unincorporated organization, business association, firm,
joint venture, governmental agency or authority or any similar entity.

 
2

--------------------------------------------------------------------------------

 

“Proprietary Rights” means any and all of the following in any country, namely
(i) patents, (ii) trademarks, (iii) domain names and domain registrations, (iv)
copyrights, (v) trade secrets and (vi) all other ideas, inventions, know how,
designs, manufacturing, operating and other specifications, technical data and
information, and other intangible assets, intellectual properties and rights
(whether properties or rights); or (vii) any right (whether at law, equity, by
contract or otherwise) to license, use, practice or otherwise exploit any of the
items enumerated in the forgoing list.
 
“Purchase Price” shall have the meaning given to it in Section 3.1.
 
“Purchased Assets” shall have the meaning given to it in Section 2.1.
 
“Seller” shall have the meaning given to it in the preamble of this Agreement.
 
“Seller General Liabilities” shall have the meaning given to it in Section 14.2.
 
“Seller Indemnified Party” shall have the meaning given to it in Section 14.3.
 
“Taxes” shall mean all taxes, duties, charges, fees, levies or other assessments
imposed by any taxing authority, including, without limitation, income, gross
receipts, value-added, excise, withholding, personal property, real estate,
sale, use, ad valorem, license, lease, service, severance, stamp, transfer,
payroll, employment, customs, duties, alternative, add-on, minimum, estimated
and franchise taxes (including any interest, penalties or additions attributable
to or imposed on or with respect to any such assessment).
 
 “Trademarks” means all trade or brand names, business names, trade-marks, trade
mark registrations and applications, service marks, service mark registrations
and applications of the Business as further set out in Exhibit “A”.


ARTICLE II.
TRANSFER OF ASSETS AND PROPERTIES; CLOSING
 
2.1           Purchased Assets.  Subject to the terms and conditions of this
Agreement, and based upon the representations and warranties contained in this
Agreement, at the Closing, Seller or an Affiliate of Seller shall sell and
convey to Buyer, free and clear of all Encumbrances, and Buyer shall purchase
from Seller or an Affiliate of Seller, all of such party’s right, title and
interest in and to the assets, properties and rights set out in Exhibit “A” (the
“Purchased Assets”).
 
2.2           Closing; Effective Time.
 
Subject to the satisfaction or waiver, if permissible, of the conditions set
forth in Articles X and XI, the closing of the transactions (the “Transactions”)
contemplated by this Agreement (the “Closing”) shall take place at a time and
place mutually acceptable to the Parties on or before  January 6, 2012 , or such
other date as the Parties shall mutually agree (the “Closing Date”) but not
before Seller has received the written consent of Neustar to the transfer of
Short Codes in accordance with paragraph 8.1.2; provided, however, that the
Parties agree that all revenues earned and costs and Assumed Liabilities (as
defined herein below) incurred by or in connection with the Purchased Assets,
shall accrue to the benefit and be assumed by the Buyer as of the Effective
Date.  The conveyance of the Purchased Assets shall be effective as of 7:00 a.m.
or other agreed upon time local time, at the respective locations of such
Purchased Assets, on the Closing Date (the “Effective Time”).

 
3

--------------------------------------------------------------------------------

 

ARTICLE III.
PURCHASE PRICE
 
3.1           Purchase Price.
 
The total purchase price (“Purchase Price”) for the Purchased Assets shall be
SIX HUNDRED FIFTEEN THOUSAND DOLLARS ($615,000.00) US.
 
Concurrently with the execution of this Agreement, the Buyer will pay to Steve
Richter, the attorney for the Buyer in trust, by certified cheque or bank draft
or other means of immediately available funds, the sum of Six Hundred and
Fifteen Thousand Dollars ($615,000.00) US (the “Deposit”) as a deposit.  The
Deposit will be deposited in an non- interest bearing account of a United States
Bank in the City of San Diego, CA in the name of Union Bank of California.  The
Parties acknowledge and agree that Steve Richter, attorney for Buyer, will
provide written verification of the Deposit to Seller within one business day of
the date of the execution of this Agreement. The Deposit will be released  in
accordance with the following provisions:
 
(a)         If the Transactions are completed at the Closing Date, the
Deposit  will be immediately released from trust and paid to the Seller and
applied toward satisfaction of the Purchase Price.
 
(b)         If the Transactions are not completed for any reason at the Closing
Date, the Deposit  will be released from trust and returned to the Buyer;
provided, that if the Parties agree to delay the Closing Date for any reason,
such Deposit thereon shall remain in trust until the agreed upon Closing Date.
 
(c)         The release from trust and payment of the Deposit to either Party in
accordance with this Section 3 shall not prejudice the enforcement of any rights
either Party may otherwise have under this Agreement.
 
3.2           Allocation of Purchase Price.
 
 The Purchase Price shall be allocated in accordance with Exhibit “D” which is
attached to and made a part of this Agreement.  After the Closing, the Parties
shall make consistent use of such allocation for all Tax purposes and in all
filings, declarations, and reports with the Internal Revenue Service, including
reports required to be filed under Section 1060 of the Code.  Buyer shall
prepare and deliver IRS Form 8594 to Seller within forty-five (45) days after
the Closing to be filed with the Internal Revenue Service.  In any proceeding
related to the determination of any Tax, neither Party shall contend or
represent that such allocation is not a correct allocation.

 
4

--------------------------------------------------------------------------------

 

3.3           Transfer Taxes.
 
Seller shall bear and be responsible for the payment of all Taxes (excluding
Taxes based on or measured by income) that are or may be imposed by any
government or political subdivision thereof and that are payable or arise as a
result of this transfer of the Purchased Assets.
 
ARTICLE IV.
ASSUMPTION OF LIABILITIES; EMPLOYEE MATTERS
 
4.1           General Limitation on Assumption of Liabilities.
 
At the Effective Time on the Closing Date, Seller or an Affiliate of Seller
shall transfer the Purchased Assets to Buyer free and clear of all Encumbrances,
and without any assumption of liabilities and obligations, and Buyer shall not,
by virtue of its purchase of the Purchased Assets or otherwise, assume or become
responsible for any liabilities or obligations of Seller or any other Person
(other than as set forth in Section 4.2 or as otherwise specifically set forth
herein).  For purposes of this Section 4.1 and Section 4.2, the phrase
“liabilities and obligations” shall include, without limitation, any direct or
indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency,
cost, expense, obligation or responsibility, fixed or unfixed, known or unknown,
asserted or unasserted, choate or inchoate, liquidated or unliquidated, secured
or unsecured.
 
4.2           Assumed Liabilities and Obligations.
 
Notwithstanding Section 4.1 and the other provisions of this Agreement and
provided Seller has abided by 4.1, as of the Effective Date, Buyer shall assume
and thereafter discharge, all of the liabilities and obligations accruing on and
after the Effective Date in connection with the Purchased Assets including,
without limitation, all expenses and costs in connection with and arising out of
the normal day to day use and operation of the Purchased Assets which include,
without limitation, all vendor, content provider, hosting, domain name, website
content, operations compliance, intellectual property, subscriber database
management and maintenance, subscriber enrollement and cancellation expenses and
all other fees arising out of and in connection with the Purchased Assets (the
“Assumed Liabilities”); provided that the rights thereunder have been duly and
effectively assigned to Buyer at the Effective Time; provided further, that
Buyer shall not assume or discharge any obligation relating to i) a breach of
the terms of an Assigned Agreement caused by the assignment thereof to Buyer as
of the Effective Time or ii) a material breach by the Seller of Article 8.1.1 or
8.2 hereof.  Except as specifically provided in this Agreement, Buyer does not
and will not assume or become obligated to pay or perform with respect to third
parties any liabilities or obligations related to the Purchased Assets, or
otherwise of Seller or its Affiliates, arising prior to the Effective Date, for
which Seller or any of its Affiliates is or may become liable however arising,
including without limitation liabilities and obligations arising pursuant to the
law of contracts, tort, strict liability or other applicable laws, rules,
regulations, or ordinances.  Notwithstanding any other sentence of this section,
Buyer does not and will not assume or become obligated to pay or perform with
respect to third parties, any liabilities or obligations related to the Business
and the Purchased Assets that arise outside of the normal day to day use and
operation of the Purchased Assets during the period between the Effective Date
and the actual Closing Date.

 
5

--------------------------------------------------------------------------------

 

ARTICLE V.
CLOSING
 
5.1           Deliveries by Seller.
 
At the Closing, Seller (or, if applicable, an Affiliate of Seller) shall execute
and deliver the following instruments of transfer and assignment:
 
5.1.1      An instrument of assignment and assumption in the form attached as
Exhibit “B” (the “Assignment and Assumption Agreement”), assigning to Buyer all
of such party’s right, title and interest in each of the Purchased Assets,
together with all consents of third parties that are required to make each such
assignment effective as to such third parties;
 
5.1.2      One or more instruments of assignment (the “Assignment of Intangible
Assets”), assigning to Buyer all of such party’s right, title and interest in
and to the intangible assets (including intellectual property and Trademarks)
included in the Purchased Assets in the forms attached as Exhibit “C”; and
 
5.1.3      Such additional instruments of conveyance and transfer as Buyer may
reasonably require in order to more effectively vest in it, and put it in
possession of, the Purchased Assets, including the transfer of all Domain Names
to Buyer’s preferred registrar, and on the Closing Date, the Seller (or, if
applicable, an Affiliate of Seller) undertakes to transfer to Buyer all
documents, files, programs, designs, artwork, templates, folders, databases,
search engines or other material logins and passwords, guides and tutorials
required for the setting up and the running of the Websites included in the
Purchased Assets.
 
5.2           Deliveries by Buyer.
 
At the Closing, Buyer shall execute and/or deliver the following:
 
5.2.1      The Purchase Price required by Section 3.1,
 
5.2.2      Certified resolutions of Buyer’s Board of Directors authorizing the
execution and delivery of this Agreement and the Ancillary Agreements and
consummation of the transactions contemplated hereby.
 
 
6

--------------------------------------------------------------------------------

 

5.3           Delivery of Possession.
 
Prior to the Closing Date, Seller shall take such actions as may be necessary or
appropriate so that on the Closing Date, Buyer shall be placed in actual
possession and control of all of the Purchased Assets.
 
5.4           Technology Transition.
 
For a period not to exceed sixty (60) days following the Closing Date, the
Seller will provide, at no additional charge, (i) reasonable technical
assistance to Buyer with regards to the transfer of all IP related Purchased
Assets together with (ii) reasonable training on the operation of and how to
support the operation of all of the URL portals listed on Exhibit “A”.


ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF SELLER
 
To induce Buyer to enter into this Agreement, Seller hereby makes, as of the
date hereof and as of the Closing Date, the following representations and
warranties to Buyer.
 
6.1           Organization, Good Standing and Power.
 
Seller is a company duly organized, validly existing and in good standing under
the laws of its jurisdiction of formation, and has all requisite organizational
power and authority to own and lease the Purchased Assets and to carry on the
Business, to execute and deliver this Agreement and the Ancillary Agreements, to
consummate the transactions contemplated hereby and thereby and to perform all
the terms and conditions hereof and thereof to be performed by it.
 
6.2           Authorization of Agreement and Enforceability.
 
Seller has taken all necessary organizational action to authorize the execution
and delivery of this Agreement and the Ancillary Agreements, the performance by
it of all terms and conditions hereof and thereof to be performed by it and the
consummation of the transactions contemplated hereby and thereby. This Agreement
constitutes, and the Ancillary Agreements to which Seller is a party, upon
Seller’s execution and delivery thereof, will constitute, the legal, valid and
binding obligations of Seller, enforceable in accordance with their terms.
 

 
7

--------------------------------------------------------------------------------

 

6.3           No Violation; Consents.
 
The execution, delivery and performance by Seller of this Agreement and the
Ancillary Agreements, and the consummation of the transactions contemplated
hereby and thereby will not (with or without the giving of notice or the lapse
of time, or both) (i) violate any provision of the charter or operating
agreement of Seller, (ii) violate, or require any consent, authorization or
approval of, or exemption by, or filing under any provision of any law, statute,
rule or regulation to which Seller, the Business or the Purchased Assets are
subject, (iii) violate any judgment, order, writ or decree of any court
applicable to Seller, the Business or the Purchased Assets, (iv) conflict with,
result in a breach of, constitute a default under, or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under any contract, agreement or instrument to which
Seller is a party or any of the Purchased Assets is bound other than those
consents, authorizations and approvals that have been or will be obtained prior
to the Closing Date or (v) result in the creation or imposition of any
Encumbrance upon the Purchased Assets, which violation, conflict, breach,
default, acceleration or Encumbrance, or the failure to make or obtain such
filing, consent, authorization or approval, with respect to the matters
specified in clauses (ii) through (v) could, individually or in the aggregate,
reasonably be expected to have a material adverse effect on any of the Purchased
Assets or prevent or delay the consummation of the transactions contemplated by
this Agreement.
 
6.4           Title to Properties; Absence of Liens and Encumbrances.
 
Seller and/or an Affiliate thereof will transfer to Buyer at the Closing, good,
marketable and indefeasible title to all of the Purchased Assets, free and clear
of all Encumbrances.
 
6.5           Proprietary Rights.


6.5.1      Seller or an Affiliate thereof owns or possesses adequate licenses or
other valid rights to use (without the making of any payment to others or the
obligation or grant rights to others in exchange) all of the Proprietary Rights
relating to the Purchased Assets.  To the Knowledge of Seller, the Proprietary
Rights included in the Purchased Assets constitute all such rights necessary to
conduct the Business in accordance with past practice and are being conveyed to
Buyer together with the other Purchased Assets.  The validity of the Proprietary
Rights relating to the Purchased Assets and the rights therein of Seller and its
Affiliates have not been questioned in any litigation to which Seller or an
Affiliate of Seller is a party, nor to the Knowledge of Seller has any such
litigation been threatened.  To the Knowledge of Seller, the conduct of the
Business does not conflict with, nor infringe on patent rights, licenses,
trademark rights, trade name rights, copyrights or other intellectual property
rights of others, nor has any person or entity alleged so.
 
6.5.2      Seller has no Knowledge of any infringement of any Proprietary Rights
owned or licensed by Seller or its Affiliates that relate to the Busines. To the
Knowledge of Seller, no present or former director or officer or employee, or
consultant of Seller or any Affiliate of Seller has any interest in any of the
Proprietary Rights relating to the Purchased Assets.
 
6.5.3      All personnel, including employees, agents, consultants, and
contractors, who have contributed to or participated in the conception and
development of the Proprietary Rights in the Purchased Assets on behalf of
Seller or its Affiliates either (a) have been party to a “work-for-hire”
arrangement or agreement with the Seller or its Affiliates, in accordance with
applicable federal and state law, that has accorded Seller or its applicable
Affiliate full, effective, exclusive, and original ownership of all tangible and
intangible property thereby arising, or (b) have executed appropriate
instruments of assignment in favor of the Seller or an Affiliate of Seller as
assignee that have conveyed to the Seller or an Affiliate of Seller full,
effective, and exclusive ownership of all tangible and intangible property
thereby arising.

 
8

--------------------------------------------------------------------------------

 

6.5.4       To Seller’s Knowledge, each of the Assigned Agreements is valid and
enforceable in accordance with its terms, the parties thereto are in compliance
with the provisions thereof, no party is in default in the performance,
observance or fulfillment of any material obligation, covenant or condition
contained therein, and no event has occurred that with or without the giving of
notice or lapse of time, or both, would constitute a default thereunder.  To
Seller’s Knowledge, no such agreement, contract, commitment, lease or other
instrument, document or undertaking contains any contractual requirement with
which there is a reasonable likelihood Seller or any other party thereto will be
unable to comply.   No advance payments have been received by Seller or an
Affiliate thereof by or on behalf of any party to any of the Assigned Agreements
for services to be rendered or products to be delivered to such party after the
Closing Date.  Except as has been obtained by Seller or an Affiliate thereof in
writing and delivered to Buyer at or before Closing, no consent or approval of
any party to any Assigned Agreement is required for the execution of this
Agreement or the consummation of the transactions contemplated hereby.
 
6.6           Permits; Licenses.
 
Seller, to the best of its Knowledge, has all permits, licenses, registrations,
orders and approvals of federal, state or local government or regulatory bodies
that are required to operate the Business (collectively, the “Permits”) and
Seller is in compliance with the terms and conditions of the Permits.  Exhibit
“E” sets forth a correct and complete list of all Permits, each one of which is
in full force and effect.  No suspension or cancellation of any of the Permits
has been threatened and no cause exists for such suspension or
cancellation.  Any Permits that cannot be transferred are identified as such on
this Exhibit “E”.
 
6.7           Compliance with Laws.
 
Seller, to the best of its Knowledge, has at all times conducted, and is
presently conducting, the Business so as to comply with all laws, ordinances and
regulations (including rules, guidelines and contractual obligations of the
relevant carriers and aggregators) applicable to the conduct or operation of the
Business or the ownership or use of the Purchased Assets, in each case except
where the failure to comply would not, individually or in the aggregate, have a
material adverse effect on any of the Purchased Assets or the operation of the
Business.

 
9

--------------------------------------------------------------------------------

 

6.8           Legal Proceedings.
 
There is no claim, action, suit, proceeding, investigation or inquiry pending
before any federal, state or other court or governmental or administrative
agency or threatened against Seller, the Business or any of the Purchased
Assets, or relating to the transactions contemplated by this Agreement that
could reasonably be expected to have a material adverse effect on the Purchased
Assets, nor does Seller have Knowledge of any basis for any such claim, action,
suit, proceeding, investigation, or inquiry. Seller is not a party to or subject
to the provisions of any judgment, order, writ, injunction, decree or award of
any court, arbitrator or governmental, regulatory or administrative official,
body or authority that relates to the Purchased Assets or the Business or that
might affect the transactions contemplated by this Agreement.
 
6.9           No Finder.
 
Seller has not taken any action that would give to any Person a right to a
finder’s fee or any type of brokerage commission in relation to, or in
connection with, the transactions contemplated by this Agreement.
 
6.10         Interest in Business.
 
Seller has not granted, and there is not outstanding, any option, right,
agreement or other obligation pursuant to which any Person could claim a right
to acquire in any way all or any part of, or interest in, the Business or any of
the Purchased Assets.
 
6.11         Taxes.
 
Seller has paid all state Taxes and any other Taxes, the non-payment of which
would result in a lien on any of the Purchased Assets.
 
6.12         Material Contracts.
 
The contracts listed on Exhibit “A” under the heading “Assigned Agreements”
constitute all the material contracts of the Seller that are required to utilize
the Purchased Assets in the Business.
 
ARTICLE VII.
REPRESENTATIONS AND WARRANTIES OF BUYER
 
To induce Seller to enter into this Agreement, Buyer hereby makes, as of the
date hereof and as of the Closing Date, the following representations and
warranties to Seller.
 
7.1           Organization, Good Standing, Power.
 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation and has all requisite
corporate power and authority to own and lease the Purchased Assets and to
execute and deliver this Agreement and the Ancillary Agreements to which Buyer
is a party, to consummate the transactions contemplated hereby and thereby and
to perform all the terms and conditions hereof and thereof to be performed by
it.

 
10

--------------------------------------------------------------------------------

 

7.2           Authorization of Agreement and Enforceability.
 
Buyer has taken all necessary corporate action to authorize the execution and
delivery of this Agreement and the Ancillary Agreements to which Buyer is a
party, the performance by it of all terms and conditions hereof and thereof to
be performed by it and the consummation of the transactions contemplated hereby
and thereby. This Agreement constitutes, and the Ancillary Agreements, upon
Buyer’s execution and delivery thereof, will constitute, the legal, valid and
binding obligations of Buyer, enforceable in accordance with their terms.
 
7.3           No Violations; Consents.
 
The execution, delivery and performance by Buyer of this Agreement and the
Ancillary Agreements to which Buyer is a party and the consummation of the
transactions contemplated hereby and thereby will not (with or without the
giving of notice or the lapse of time, or both) (i) violate any provision of the
charter or bylaws of Buyer, (ii) violate, or require any consent, authorization
or approval of, or exemption by, or filing under any provision of any law,
statute, rule or regulation to which Buyer is subject, (iii) violate any
judgment, order, writ or decree of any court applicable to Buyer, (iv) conflict
with, result in a breach of, constitute a default under, or accelerate or permit
the acceleration of the performance required by, or require any consent,
authorization or approval under any contract, agreement or instrument to which
Buyer is a party or any of its assets is bound or (v) result in the creation or
imposition of any Encumbrance upon its assets, which violation, conflict,
breach, default, acceleration or Encumbrance, or the failure to make or obtain
such filing, consent, authorization or approval, with respect to the matters
specified in clauses (ii) through (v) could, individually or in the aggregate,
reasonably be expected to have a material adverse effect on Buyer or prevent or
delay the consummation of the transactions contemplated by this Agreement.
 
7.4           Legal Proceedings.
 
There is no claim, action, suit, proceeding, investigation or inquiry pending
before any federal, state or other court or governmental or administrative
agency or threatened against Buyer or any of Buyer’s properties, assets,
operations or businesses, nor does Buyer have Knowledge of any basis for any
such claim, action, suit, proceeding, investigation or inquiry, nor is Buyer a
party to or subject to the provisions of any judgment, order, writ, injunction,
decree or award of any court, arbitrator or governmental, regulatory or
administrative official, body or authority, that might prevent or delay the
consummation of the transactions contemplated hereby.
 
ARTICLE VIII.
COVENANTS OF SELLER PRIOR TO CLOSING DATE
 
8.1           Required Actions.
 
Between the date of this Agreement and the Closing Date, Seller covenants that
it will, in its conduct of the Business, except as otherwise agreed by Buyer in
writing:

 
11

--------------------------------------------------------------------------------

 

8.1.1       Performance of Obligations.
(a)            Operate the Business only in the usual, regular and ordinary
manner as such Business was conducted immediately prior to the date of signing
and, to the extent consistent with such operation, use commercially reasonable
efforts until the Closing Date to (i) preserve and keep intact the Business,
(ii) preserve its relationships with customers, suppliers and others having
business dealings with Seller in connection with the Business;


(b)          Perform all material obligations of Seller relating to the
Purchased Assets and the Business in accordance with Seller’s past practice;


8.1.2       Approvals, Consents.   Obtain in writing as promptly as possible all
approvals and consents required to be obtained by Seller or any Affiliate
thereof in order to effectuate the Transactions contemplated hereby and deliver
to Buyer copies of such approvals and consents, including but not limited to
that of Neustar, Inc. (CSCA) to the transfer of all the Short Codes set out in
Exhibit “A”;
 
8.1.3       Update Schedules. Promptly disclose to Buyer any information
contained in the representations and warranties of Seller contained in Article
VI or in the Schedules to this Agreement which Seller discovers is no longer
complete or correct in all material respects;
 
8.1.4       Compliance with Agreement. Not undertake any course of action
inconsistent with satisfaction of the conditions applicable to it set forth in
this Agreement, and do all such acts and take all such measures as may be
reasonably necessary to comply with the representations, agreements, conditions
and other provisions of this Agreement.
 
8.2           Prohibited Actions.


Between the date of this Agreement and the Closing Date, in its conduct of the
Business, Seller shall not, except as otherwise agreed by Buyer in writing:


(a)          Sell, transfer, assign, lease, encumber or otherwise dispose of any
of the Purchased Assets other than in the ordinary course of the Business
consistent with past practices;


(b)          Change in any material respect the character of the Purchased
Assets or the Business;


(c)           Incur any material fixed or contingent obligation or enter into
any material agreement, commitment or other transaction or arrangement that is
not in the ordinary course of the Business consistent with past practices;


(d)          Subject to new lien, security interest or any other Encumbrance any
of the Purchased Assets;

 
12

--------------------------------------------------------------------------------

 

(e)           Except as required by law, including the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder, and
except as required pursuant to this Agreement to obtain the requisite consent of
third parties, publicize, advertise or announce to any third party, the entering
into of this Agreement, the terms of this Agreement or the transactions
contemplated hereby;


(f)           Except in the ordinary course of business consistent with past
practices, cancel, release or relinquish any material debts of or claims against
others by Seller with respect to the Business or waive any material rights
relating to the Business or the Purchased Assets;


(g)          Terminate or materially modify any material lease, contract,
governmental license, permit or other authorization or agreement affecting the
Business or the Purchased Assets or the operation thereof; or


(h)          directly or indirectly, (a) solicit any inquiries or proposals or
enter into or continue any discussions, negotiations or agreements relating to
(i) the direct or indirect disposition of any of the Purchased Assets or the
Business to any Person other than Buyer, or (ii) license any of Seller’s
Proprietary Rights relating to the Business to any Person other than in the
ordinary course of business consistent with past practice, or (b) provide any
assistance or any information to or otherwise cooperate with any Person other
than Buyer in connection with any such inquiry, proposal or transaction.  Seller
hereby represents that neither Seller nor any of its Affiliates is now engaged
in discussions or negotiations with any party other than Buyer with respect to
any transaction of the kind described in clause (a) of the preceding sentence (a
“Proposed Acquisition Transaction”).  


ARTICLE IX.
COVENANTS OF BUYER PRIOR TO CLOSING DATE
 
9.1           Required Actions.
 
Between the date of this Agreement and the Closing Date, Buyer shall, except as
otherwise agreed by Seller in writing:
 
9.1.1      Confidentiality.  Not publish or disclose and not authorize or permit
any of its officers, employees, directors, agents or representatives or any
third party to publish or disclose any trade secrets or other Confidential
Information or any data or business or financial books, records or other
information of or pertaining to Seller, which have been furnished to Buyer by
Seller or to which Buyer, or any of its officers, employees, directors, agents,
attorneys or accountants, or any financial institution have had access during
any investigation made in connection with this Agreement and which is not
otherwise available to Buyer, except as required by law;

 
13

--------------------------------------------------------------------------------

 

9.1.2      Notice of Changes. Advise Seller promptly in writing of any fact
that, if known at the Closing Date, would have been required to be set forth or
disclosed in or pursuant to this Agreement, or which would result in the breach
in any material respect by Buyer of any of its representations, warranties,
covenants or agreements hereunder; and
 
9.1.3      Compliance with Agreement. Not undertake any course of action
inconsistent with satisfaction of the conditions applicable to it set forth in
this Agreement, and do all such acts and take all such measures as may be
reasonably necessary to comply with the representations, agreements, conditions
and other provisions of this Agreement.
 
ARTICLE X.
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
 
The obligations of Buyer hereunder are subject to the fulfillment at or prior to
the Closing of each of the following conditions:
 
10.1         Accuracy of Representations and Warranties.
 
The representations and warranties of Seller contained in this Agreement shall
have been true in all material respects on and as of the Closing Date.
 
10.2         Performance of Agreement.
 
Seller shall have complied in all material respects with all covenants and
conditions contained in this Agreement to be performed or complied with by it at
or prior to the Closing Date.
 
10.3         Secretary’s Certificate.
 
Buyer shall have received a certificate, dated the Closing Date, of the
Secretary or any Assistant Secretary or similar officer of Seller with respect
to the incumbency and specimen signature of each officer or representative of
Seller executing this Agreement and the Ancillary Agreements to which Seller is
a party.
 
10.4         Injunction.
 
On the Closing Date, there shall be no injunction, writ, preliminary restraining
order or any order of any nature in effect issued by a court of competent
jurisdiction directing that the transactions provided for herein, or any of
them, not be consummated as herein provided and no suit, action, investigation,
inquiry or other legal or administrative proceeding by any governmental body or
other Person shall have been instituted or threatened which questions the
validity or legality of the transactions contemplated hereby or which if
successfully asserted might otherwise have a material adverse effect on the
conduct of the Business or impose any additional material financial obligation
on, or require the surrender of any material right by, Buyer.

 
14

--------------------------------------------------------------------------------

 

10.5         Actions and Proceedings.
 
All corporate or organizational actions, proceedings, instruments and documents
required to carry out the transactions contemplated by this Agreement or
incidental thereto and all other related legal matters shall be reasonably
satisfactory to counsel for Buyer, and such counsel shall have been furnished
with such certified copies of such corporate actions and proceedings and such
other instruments and documents as it shall have reasonably requested.
 
10.6         Consents.
 
Any third party and governmental consents, approvals or authorizations necessary
for the conveyance of any of the Purchased Assets, and the effective use or
operation thereof by Buyer, or valid consummation of the transactions
contemplated hereby shall have been obtained, including, but not limited to, the
consent of Neustar, Inc. to the transfer of all of the Short Codes, and the
consent of all wireless carriers (if required) to the Buyer.
 
ARTICLE XI.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
 
The obligations of Seller are subject to the fulfillment at or prior to the
Closing of each of the following conditions:
 
11.1         Accuracy of Representations and Warranties.
 
The representations and warranties of Buyer contained in this Agreement shall
have been true in all material respects on and as of the Closing Date.
 
11.2         Performance of Agreement.
 
Buyer shall have paid the Purchase Price and performed in all material respects
all obligations and agreements and complied in all material respects with all
covenants and conditions contained in this Agreement to be performed or complied
with by it at or prior to the Closing Date.
 
11.3         Secretary’s Certificate.
 
Seller shall have received a certificate, dated the Closing Date, of the
Secretary or any Assistant Secretary of Buyer with respect to the incumbency and
specimen signature of each officer or representative of Buyer executing this
Agreement and the Ancillary Agreements to which Buyer is a party.
 
11.4         Injunction.
 
On the Closing Date, there shall be no injunction, writ, preliminary restraining
order or any order of any nature in effect issued by a court of competent
jurisdiction directing that the transactions provided for herein, or any of
them, not be consummated as herein provided.

 
15

--------------------------------------------------------------------------------

 

11.5         Actions or Proceedings.
 
All corporate actions, proceedings, instruments and documents required to carry
out the transactions contemplated by this Agreement or incidental thereto and
all other related legal matters shall be reasonably satisfactory to counsel for
Seller, and such counsel shall have been furnished with such certified copies of
such corporate actions and proceedings and such other instruments and documents
as it shall have reasonably requested.
 
ARTICLE XII.
OBLIGATIONS AFTER THE CLOSING DATE
 
12.1         Confidentiality.
 
Both Parties hereby covenant and agree that, except as may be required by law,
rule or regulation or court order, unless this Agreement is terminated, it will
not at any time reveal, divulge or make known to any Person (other than the
other Party or its agents) any information that relates to this Agreement, the
transactions contemplated hereby or the Business (whether now possessed by a
Party or furnished by a Party  after the Closing Date), including, but not
limited to, customer lists or other customer information, trade secrets or
formulae, marketing plans or proposals, financial information or any data,
written material, records or documents used by or relating to the Business that
are of a confidential nature (collectively, the “Confidential Information”).
 
12.2         Technology Transition.
 
Seller shall fulfill its obligation with regard to the transition of technology
as set forth in Section 5.4.


12.3         Further Assurances of Seller.


From and after the Closing Date, Seller shall, at the request of Buyer, execute,
acknowledge and deliver to Buyer (or shall cause to be executed and delivered by
an Affiliate thereof to Buyer), without further consideration, all such further
assignments, conveyances, endorsements, deeds, special powers of attorney,
consents and other documents, and take such other action, as Buyer may
reasonably request (i) to transfer to and vest in Buyer, and protect its rights,
title and interest in, all the Purchased Assets and (ii) otherwise to consummate
the transactions contemplated by this Agreement.

 
16

--------------------------------------------------------------------------------

 

ARTICLE XIII.
TERMINATION
 
13.1       Termination of Agreement.
 
This Agreement may be terminated (by written notice provided to the other
Party):
 
(i)             by the mutual consent of Seller and Buyer;
 
(ii)            by Seller or Buyer if the Closing has not occurred on or prior
to the Closing Date, unless the absence of such occurrence shall be due to the
delay or failure of the Party seeking to terminate this Agreement (or its
subsidiaries or affiliates) to perform in all material respects each of its
obligations under this Agreement required to be performed by it at or prior to
the Closing;
 
(iii)           by Buyer if (A) any of the representations and warranties of
Seller contained in Article VI hereof were incorrect in any material respect
when made or become incorrect in any material respect, or (B) any of the
conditions set forth in Article X are not met or cannot be met on or before the
Closing Date; or
 
(iv)           by Seller if (A) any of the representations and warranties of
Buyer contained in Article VII hereof were incorrect in any material respect
when made or become incorrect in any material respect, or (B) any of the
conditions set forth in Article XI are not met or cannot be met on or before the
Closing Date.
 
13.2       Return of Documents.
 
If this Agreement is terminated for any reason pursuant to this Article XIII,
each Party shall return to the other Party all documents and copies thereof
which shall have been furnished to it by such other Party or, with the agreement
of the other Party, shall destroy all such documents and copies thereof and
certify in writing to the other Party any such destruction.
 
13.3       Limitations on Remedies.
 
If this Agreement is terminated by Seller or Buyer as permitted under Section
13.1 and not as a result of a breach of a representation or warranty or the
failure of any Party to perform its obligations hereunder, such termination
shall be without liability of any Party.

 
17

--------------------------------------------------------------------------------

 

ARTICLE XIV.
SURVIVAL OF REPRESENTATIONS
AND WARRANTIES; INDEMNIFICATION
 
14.1         Survival of Representations and Warranties.
 
All representations and warranties of the Parties shall survive the Closing Date
and continue in full force and effect for a period of six (6) months thereafter
(“Survival Period”).  Except as otherwise expressly provided in this Agreement,
all covenants, agreements, undertakings and indemnities set forth in this
Agreement shall survive during the Survival Period.  No investigation made by
any Party hereto (whether prior to, on or after the Closing Date) shall in any
way limit the representations and warranties of the other Party.
 
14.2         Indemnification by Seller.
 
 
14.2.1
“Seller General Liabilities” shall mean all Losses resulting from, arising out
of, or incurred by Buyer or any of its successors or assigns and their
respective directors, officers and employees (each a “Buyer Indemnified Party”)
after the Closing Date in connection with (i) any breach of any of the
representations or warranties made by Seller in this Agreement (provided Buyer
makes a written claim for indemnification within the Survival Period), (ii) any
default by Seller in respect of any of the covenants or agreements made by
Seller in this Agreement or (iii) any attempt (whether or not successful) by any
Person to cause or require Buyer to pay any liability of, or claim against,
Seller of any kind in respect of licensing, ownership or use of the Purchased
Assets in the Business prior to the Closing Date, to the extent not specifically
assumed or subject to an indemnity by Buyer under the terms of this
Agreement.  Subject to the further provisions of this Article XIV, Seller
covenants and agrees with Buyer that Seller shall pay, and shall indemnify all
Buyer Indemnified Parties, and hold them harmless from, against and in respect
of, any and all Seller General Liabilities

 
 
14.2.2
Notwithstanding anything to the contrary set forth in Section 14.2.1, Seller
shall have no obligation to indemnify any Buyer Indemnified Party from and
against any Losses until the aggregate indemnifiable Losses exceed Fifty
Thousand $50,000.00, at which point Seller will be obligated to indemnify the
Buyer Indemnified Parties from and against all such Losses relating back to the
first dollar.

 

 
18

--------------------------------------------------------------------------------

 

14.3         Indemnification by Buyer.
 
“Buyer General Liabilities” shall mean all Losses resulting from, arising out
of, or incurred by any of Seller or its successors or assigns and their
respective directors, officers and employees (each a “Seller Indemnified Party”)
after the Effective Date, in connection with (i) any breach of any of the
representations or warranties made by Buyer in this Agreement (provided Seller
makes a written claim for indemnification within the Survival Period), (ii) any
default by Buyer in respect of any of the covenants or agreements made by Buyer
in this Agreement, (iii) any attempt (whether or not successful) by any Person
to cause or require Seller to pay or discharge any Assumed Liability or any
liability of, or claim against, Buyer of any kind in respect of licensing,
ownership or use of the Purchased Assets or the operation of the Business on or
after the Effective Date to the extent not specifically subject to an indemnity
by Seller under the terms of this Agreement. Subject to the further provisions
of this Article XIV, Buyer covenants and agrees with Seller that Buyer shall
pay, and shall indemnify all Seller Indemnified Parties, and hold them harmless
from, against and in respect of, any and all Buyer General Liabilities.
Notwithstanding anything else set out in this section, “Buyer General
Liabilities does not include Losses resulting from actions of the Seller between
the Effective Date and the Closing Date that are in material breach of Article
8.1.1 or 8.2 hereof.
 
14.4         Procedures for Indemnification.
 
14.4.1     Each Indemnified Party shall promptly give notice hereunder to the
indemnifying Party after becoming aware of any claim as to which recovery may be
sought against the indemnifying Party because of the indemnity in this Article
XIV, and, if such indemnity shall arise from the claim of a third party, shall
permit the indemnifying Party to assume the defense of any such claim and any
litigation or other proceeding resulting from such claim; provided, that any
Indemnified Party may, in any event, at its own expense, monitor and participate
in, but not control, the defense of any such claim or
litigation.  Notwithstanding the foregoing, the right to indemnification
hereunder shall not be affected by any failure of an Indemnified Party to give
such notice (or by delay by an Indemnified Party in giving such notice) unless,
and then only to the extent that, the rights and remedies of the indemnifying
Party shall have been prejudiced as a result of the failure to give, or delay in
giving, such notice. The notice required hereunder shall specify the basis for
the claim for indemnification to the extent ascertainable at the time of the
notice. Failure by the indemnifying Party to notify an Indemnified Party of its
election to defend any such claim or action by a third party within thirty (30)
days after notice thereof shall have been given to the indemnifying Party shall
be deemed a waiver by the indemnifying Party of its right to defend such claim
or action.  Nothing herein shall be deemed to prevent an Indemnified Party from
making a contingent claim for indemnification hereunder, provided the
Indemnified Party has reasonable grounds to believe that the claim or demand for
indemnification will be made and sets forth the estimated amount of such claim
to the extent then ascertainable.
 
14.4.2      The indemnifying Party shall not, in the defense of such claim or
any litigation resulting therefrom, consent to entry of any judgment (other than
a judgment of dismissal on the merits without costs) or enter into any
settlement, except with the written consent, which consent shall not be
unreasonably withheld, of the Indemnified Party, which does not include as an
unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Party a release from all liability in respect of such claim or
litigation.

 
19

--------------------------------------------------------------------------------

 

14.4.3      If the indemnifying Party shall not assume the defense of any such
claim by a third party, or litigation resulting therefrom, after receipt of
notice from the Indemnified Party, the Indemnified Party may defend against such
claim or litigation in such manner as it deems appropriate.
 
14.4.4      If the indemnifying Party shall not, within thirty (30) days after
its receipt of the notice required by Section 14.4.1 hereof, advise the
Indemnified Party that the indemnifying Party denies the right of the
Indemnified Party to indemnity in respect of the claim, then the amount of such
claim shall be deemed to be finally determined between the Parties hereto.  If
the indemnifying Party shall notify the Indemnified Party that it disputes any
claim made by the Indemnified Party, then the Parties hereto shall endeavor to
settle and compromise such claim, and if unable to agree on any settlement or
compromise, such claim for indemnification shall be settled by appropriate
litigation, and any liability established by reason of such settlement,
compromise or litigation shall be deemed to be finally determined. Any claim
that is finally determined in the manner set forth above shall be paid promptly
by the indemnifying Party in cash.
 
14.5         Payment of Indemnification Obligations.
 
Each indemnifying Party shall pay promptly to any Indemnified Party the amount
of all non-disputed damages, losses, deficiencies, liabilities, costs, expenses
(including reasonable attorneys’ fees), claims and other obligations to which
the foregoing provisions of this Article XIV relates;  provided, however, that
the aggregate of such indemnification obligation of either Party under this
Article XIV shall not exceed the Purchase Price.
 
14.6         Interest on Unpaid Obligations.
 
If all or part of any indemnification obligation under this Agreement is not
paid when due, the indemnifying Party shall pay the Indemnified Party interest
on the unpaid amount of such obligation for each day from the date the amount
became due until it is paid in full, payable on demand, at the rate equal to the
lower of (i) the maximum rate permitted by law or (ii) two percent (2%) per
annum.
 
14.7         Exclusive Remedy.
 
Other than with respect to breaches of a Party’s representations, covenants and
warranties hereunder which are a result of fraud or intentional
misrepresentation (for which all statutory, equitable or common law remedies
that a Party may have in its favor shall be available), the foregoing
indemnification provisions shall be the sole and exclusive remedy of a Seller
Indemnified Party or a Buyer Indemnified Party, as applicable, for all claims
arising from this Agreement against the other Party. To the maximum extent
permitted by law, the Parties hereby waive all other rights and remedies with
respect to any matter in any way relating to a breach of any representation or
warranty of a Party, whether under any laws, at common law or otherwise.  Except
as provided in this Article XIV, no claim, action or remedy shall be brought or
maintained by any Party (including any Seller Indemnified Party or Buyer
Indemnified Party) against any other Party, and no recourse shall be brought or
granted against any of them, by virtue of or based upon any alleged misstatement
or omission respecting an inaccuracy in or breach of any of the representations
or warranties of any of the Parties hereto set forth or contained in this
Agreement.

 
20

--------------------------------------------------------------------------------

 

ARTICLE XV.
GENERAL
 
15.1           Expenses.
 
Except as otherwise provided in this Agreement, and whether or not the
transactions herein contemplated shall be consummated, Buyer and Seller shall
pay their own fees, expenses and disbursements, including the fees and expenses
of their respective counsel, accountants and other experts, in connection with
the subject matter of this Agreement and all other costs and expenses incurred
in performing and complying with all conditions to be performed under this
Agreement.
 
15.2           Publicity.
 
All notices to third parties and all other publicity concerning the transactions
contemplated by this Agreement shall be jointly planned and coordinated by and
between Buyer and Seller. Except as may be required by law or regulation
(including SEC disclosure obligations), no Party shall act unilaterally in this
regard without the prior written approval of the other Party, such approval not
to be unreasonably withheld.
 
15.3           Waivers.
 
The waiver by either Party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or any other provision.
 
15.4           Binding Effect; Benefits.
 
This Agreement shall be binding upon, and inure to the benefit of, the Parties
hereto, and  and their respective successors and assigns.   Nothing in this
Agreement, express or implied, is intended to confer on any Person other than
the Parties hereto, or their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
15.5           Bulk Transfer Laws.
 
Seller shall take such actions as are necessary to comply with the provisions of
any and all applicable laws relating to bulk transfers in connection with the
sale of the Purchased Assets. Seller covenants and agrees to indemnify and save
harmless Buyer from and against any and all losses, liability, cost and expense
(including reasonable attorneys fees) arising out of noncompliance with such
bulk transfer laws.

 
21

--------------------------------------------------------------------------------

 

15.6           Notices.
 
All notices, requests, demands, elections and other communications which either
Party to this Agreement may desire or be required to give hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally, by
a reputable courier service which requires a signature upon delivery, by mailing
the same by registered or certified first class mail, postage prepaid, return
receipt requested, or by telecopying with receipt confirmation (followed by a
first class mailing of the same) to the Party to whom the same is so given or
made. Such notice, request, demand, waiver, election or other communication will
be deemed to have been given as of the date so delivered or electronically
transmitted or seven (7) days after mailing thereof.
 
If to Seller, to:
Atrinsic, Inc.
 
469 7th Avenue, 10th Floor
 
New York, NY  10018
   
If to Buyer, to:
Mkono Media Corp.
 
601 W. Broadway, Suite 400, Vancouver, BC, Canada V5Z 4C2.
 
Vancouver, British Columbia, Canada



or to such other address as such Party shall have specified by notice to the
other Party hereto.
 
15.7           Entire Agreement.
 
This Agreement (including the Exhibits and Schedules) and the documents
delivered constitute the entire agreement and understanding between the Parties
as to the matters set forth herein and supersede and revoke all prior agreements
and understandings, oral and written, between the Parties hereto or otherwise
with respect to the subject matter hereof including for sake of clarity only,
the Letter of Intent signed August 4, 2011. No change, amendment, modification
or supplement to this Agreement (including the Exhibits and Schedules) shall be
binding upon or legally enforceable against the Parties unless set forth in an
instrument in writing signed by both Parties or their respective successors in
interest.  No termination, waiver or attempted waiver of any of right, option,
obligation, remedy or provision(s) hereof shall be binding upon any Party unless
set forth in an instrument in writing signed by the Party to be bound or their
respective successors in interest.
 
15.8           Counterparts.
 
This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
but one and the same instrument.

 
22

--------------------------------------------------------------------------------

 

15.9           Headings.
 
The article, section and other headings contained in this Agreement are for
reference purposes only and shall not be deemed to be a part of this Agreement
or to affect the meaning or interpretation of this Agreement.
 
15.10         Construction.
 
Within this Agreement, the singular shall include the plural and the plural
shall include the singular, and any gender shall include all other genders, all
as the meaning and the context of this Agreement shall require. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.
 
15.11         Governing Law and Choice of Forum.
 
The validity and interpretation of this Agreement shall be construed in
accordance with, and governed by the internal laws of the domicile state of the
defending party, without regard to conflicts of laws principles.  All claims,
disputes or causes of action relating to or arising out of this Agreement shall
be brought, heard and resolved solely and exclusively by and in a federal or
state court situated in the domicile county and state of the defending
party.  Each of the Parties agrees to submit to the jurisdiction of such courts
shall be proper for all purposes of this Agreement.
 
15.12         Cooperation.
 
The Parties hereto shall cooperate fully at their own expense, except as
otherwise provided in this Agreement, with each other and their respective
counsel and accountants in connection with all steps to be taken as part of
their obligations under this Agreement.
 
15.13         Severability.
 
If any term, covenant, condition or provision of this Agreement or the
application thereof to any circumstance shall be invalid or unenforceable to any
extent, the remaining terms, covenants, conditions and provisions of this
Agreement shall not be affected thereby and each remaining term, covenant,
condition and provision of this Agreement shall be valid and shall be
enforceable to the fullest extent permitted by law. If any provision of this
Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only as broad as is enforceable.
 
15.14         Attorneys’ Fees.
 
If a dispute arises among the Parties as a result of which an action is
commenced to interpret or enforce any of the terms of this Agreement, the losing
Party shall pay to the prevailing Party reasonable out-of-pocket attorneys’
fees, costs and expenses incurred in connection with the prosecution or defense
of such action.

 
23

--------------------------------------------------------------------------------

 

15.15         Successors and Assigns.
 
The covenants, agreements and conditions contained herein or granted hereby
shall be binding upon and shall inure to the benefit of Parties hereto and each
of their respective successors and permitted assigns.
 
[Signature Page Follows]

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.
 
MKONO MEDIA CORP.
 
By:
/s/ Steve Richter  
Steve Richter
 
ATRINSIC, INC.
 
By:  
/s/ Stuart Goldfarb  
Stuart Goldfarb
 
CEO


 
25

--------------------------------------------------------------------------------

 

EXHIBIT A
 
TO
 
ASSET PURCHASE AGREEMENT
 
[Assets]
 
CSC Short Codes         Associated Domain Name
 
(i)
MMP3G.com also (short code 71422),

(ii)
Ringtone.com (short code 36726),

(iii)
Bid4prizes.com (short codes 81000 and 88230),

(iv)
Gatorarcade.com (short codes 44577 and 87777),

(v)
Gatorarcade.ca (short code 87777),

(vi)
Ringtonechannel.com (short code 25000 and 44577),

(vii)
Imatchup.com (short code 44577),

(viii)
Imatchup.ca (short code 25000), and

(ix) 
SlimLizard.tv (short code 24885)



All right, title and interest including intellectual property interests in all
the above referenced Short Codes and associated URLs.


Included with the gatorarcde.com site are all right, title and interest
including intellectual property interests and software source code in the below
referenced “games” (the “Games”):


GameName      Developer
Ancient Hearts
Toybox Games
Ancient Quick 21
Toybox Games
Ancient Spades
Toybox Games
Bongo Bingo
Toybox Games
Cribbage
Toybox Games
Crossword
Toybox Games
FreeCell
Toybox Games
Garden Dreams
Toybox Games
Gator Factory
Toybox Games
Gator Flip or Flop
Toybox Games
Gator Sudoku
Toybox Games
Gator Tripeaks
Toybox Games
KrazyKubes
Toybox Games
Ouba
Toybox Games
Paradise Pet Salon
Toybox Games
Poker Squares
Toybox Games
Roller Rush
Toybox Games
Space Lander
Toybox Games
Video Poker
Toybox Games


 
26

--------------------------------------------------------------------------------

 

 On the Closing Date, the Buyer grants to the Seller an irrevocable, perpetual,
royalty free,worldwide and non-exclusive license to continue using the Games and
offering them for use by consumers on its own websites in accordance with past
practices and to maintain its obligations under existing distribution
agreements.


All website content including copyright to same related to the above referenced
websites in current useable format, all source code for the above referenced
websites including but not limited to internal files for using the sites with
the following extensions.ASPX, .BMP, .CCT, .CFM, .CHM, .CONFIG, .CST, .CSV,
.CXT, .DAT, .DB, .DCR, .DIR, .DLL, .DOC, .EXE, .FLV, .GIF, .GIFBK, .HTML, .ICO,
.INI, .JAD, .JAR, .JPEG, PGBK, .JSCRIPT, .JSFL, .MID, .MIDI, .MP3, .MUS, .NSIS,
.PAR, .PDF, .PHP, .PNG, .PPTX, .PREARM, .PREFS, .PSD, .SCC, .SKL, .STATS, .SWD,
.SWF,.TMP,.TXT, .WINRAR, .X32, and .XML , together with an export of the
complete customer database in a digital format to be agreed with fields as
already agreed upon and on timeframes to be agreed upon relating to each
website.


All past content and all present content (that are currently in inventory) that
was or is being provided to consumers as the service element of Business
operated through the Domain Names listed above.


All registered and unregistered trademarks associated with any of the above
referenced Purchased Assets.


All 1-800 numbers for the associated customer care centre for the Short Codes
and URLS (Seller to take all necessary actions to facilitate transfer of these
numbers to Buyer through its third party provider Five9.)


All records, files and papers relating to the Purchased Assets, including but
not limited to domain name registration and Short Code registration.


The subscriber database(s) containing only those active and inactive subscribers
for the above-referenced URLs, but not including any active or inactive
subscribers that are, or who have been, identified as active or inactive
subscribers to Kazaa.


Assigned Agreements:


1.           Neustar License Agreements for the Short Codes.

 
27

--------------------------------------------------------------------------------

 

List of Trademarks


Name
 
Owner
B4P
 
Atrinsic or an Affiliate of Atrinsic
     
IMATCHUP.COM
 
Atrinsic Inc. or an Affiliate of Atrinsic
IMATCHUP.COM
 
Atrinsic Inc. or an Affiliate of Atrinsic.


 
28

--------------------------------------------------------------------------------

 